Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 1of12 PagelD#: 7

MAY/08/2020/ER1 01:59 PM ; FAX No, P, 003/020

aww. “2 HAN

INDEXED

PRESTON RAMGOOLAM and * 4ST JUDICIAL DISTRICT COURT
REISHE LOKNATH

* — DOCKETNO. AOA ) aaQ4 4 b
VERSUS

* PARISH OF LAFAYETTE
WALMART, INC.

* STATE OF LOUISIANA

 

PETITION FOR DAMAGES

 

Pebtoners, PRESTON RAMGOOLAM and REISHE LOKNATH, who are persons of
the full age of majonty and are cinzens of Tnmudad that legally reside in the State of L cwstana,
respectfully represent the follawing

!

Made Defendant herein is WALMART INC., which is a foreign corporation authorized
to do and doing business in the State of Lowsiana that can be served through tts registered agent
for service of process, CT Corporabon System, 3867 Plaza Tower Dnve, Baton Rouge,

Lowsiana 70816

2
On Apnl 9, 2020, PRESTON RAMGOOLAM and REISHE LOKNATH were
customers at the Walmart Supercenter located at 2428 W Pinhook Road, Lafayette, Lowsiana
70508
3
Atoll ames relevant to thus lawsuit, WALMART INC. was the owner, custodian, and
operator of the Walmart Supercenter property and/or premises located at 2428 W Pinhook Read,
Lafayette, Lousiana 70508
4
While PRESTON RAMGOOLAM and hus wife, REISHE. LOKNATH, were walking
toward the checkout area of the subject Walmart Supercenter, PRESTON RAMGOOLAM
stepped into a wet substance on the ground and was caused to slip, fall, and sustain injunes to his

body and mind wluch have required and wall continue ta require medical teatment

EXHIBIT

date aa

 
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 2 of 12 PagelD#: 8

WAY/08/2020/FRI 01:59 PH = BAX No, P 004/020

5
The conditions of the surface of the Noor at the subject Wal mart Supercenter were
unreasonably dangerous and created an unreasonable ask of harm to PRESTON
RAMGGOLAM, and that risk of harm was reasonably foresecable
6
‘The defechve conditions of the floor at the subject Wakmart Supercenter, mel uded, but
were not limuted to, a wet surface which caused a slipping hazard
7
WALMART INC. created and/or had actual or constructive notice of the unreasanably
dangerous conditions of the floor at the subject Walmart Supercenter pnor to the slip and fall
meident al issue
8
WALMART INC. had a reasonable opportusuty to remedy and/or alleviate the
unreasonably dangerous conditons andor unreasonable nsks of harin presented by the defect ve
conditions of the floor at the subject Walmart Supercenter, but it failed to exercise reasonable
care and/or correct the dangerous condibons
9
The achions, inactions, and/or onussions of WALMART INC. created an unreasonable
nsk ot harm to the public, including PRES! ON RAMGOUOLAM, by tailing to provide
reasonable ald adequate measures to eliminate or te protect the public from the foreseeable harm
that would be caused by the dangerous condition of the wet surface of the Hoor at the subject
Walmart Supercenter
10
WALMART INC.'s conduct deseribed hereon amounts to negligence and/or fault far the
severe and substanbal anjunes suffered by PRESTON RAMGOOLAM.
il
WALMART INC. 1s able to PRESTON RAMGOGLAM 1n accordance with
Louisiana Civil Code articles 2315, 2316, 2317, 2317 1, and/or Lousiana Revised Statute

section 9 2800.6 asa result of its falure to remedy, and/or ils creation of the unreasonable nsk of

2
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 3 of 12 PagelD#: 9

MAY/08/2020/FR1 02:00 Pu FAX No, P. 095/020

harms and/or unreasonably dangerous conditions which resulted in the severe and suhstanhat
inpunes suffered by PRESTON RAMGOOLAM
{2
The incident and injuries at issue ocewred as a result of WALMART JNC.'s neghgence,
imprudence, and/or leek of care or uttenton, directly or vicanously, whuch acts of negligence and
faull are itermzed parheularly, but not exclusively, as follows
A Creating or pernutong the existence of one or more unreasonably dangerous
conditans,
B Fasling to properly remedy one or more unreasonably dangerous conditons,
C Fanling to exercise reasonable care,
D Failing to warn patrons lawfully on the premises of the dangerous conditions on
the premises,
E Failing to do whot should have been done so as to avoid the incident set forth
herein,
F Failing to properly inspect, repair, or manta tts property, including the door,
G Faking to comply with responsibilttes, whether imposed by contract (actual or
Implied) or the law,
H_ Permitng an unsafe run, vice, or defect on the prenuses that created an
wnreasonable tisk of harm,
I Allowing the premises in queston to be used on the day of the incident when a1
was not safe to be used, and
J Any andall other acts of neghgence or fault established through discovery or
shown at the tnal of Uus matter
13
Asa sesult of the incident at issue, PRESTON RAMGOOLAM suffered and 1s entlled
to recover damages (bath general and special) suffered in the past and furure fom WALMART
INC., including, but not lunited to
A. Past physical pain and suffering,

B Future physical pain and suffenng,

3
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 4 of 12 PagelD#: 10

MAY/O8/2020/FRI 02:00 PM FAX Wo, P, 006/020

Past mental angwsh and/or emotenal distress,

oc a

Future mental angwsh and/or emohonal distress,

m7

Past loss of enjoyment of life,

“t

Future loss of enjoyment of life,

Past disalnlity and/or impairment,

z= a

Future disatihty and/or umpaicment,

_

Past disfigurement,
J Future disfigurement,
K_ Past medical expenses,
L_ Future medical expenses,
M Past lost wages and/or caming capacily,
N_ Future lost wages and/or earrung capacity, and
O All other general and special damages shown at the tnal of this matter
14
At all relevant hmes, REISHE LOKNATH was the lawful wile of PRESTON
RAMGOOLAM
18
As a result of the incident at sue, REISHE LOKNATH suffered and 1s enttled to
recaver damages (both general and special) suffered in the past and future fom WALMART
INC., including, but not limited to
A Lass of consortum,
B Loss of society, comparuanslup, love, and affechon,
C Loss of service, ard
D Any and all other damages which will be established at the ome of inal
16
WALMART INC. 1s lable unto the Pebtoners in the full and (ue sum in an amount that
1s reasonable in the premises, plus all costs of these proceedings and legal interest thereon from

the date of the incident or judicial demand, whichever 1s appropriate in the premises, unt! paid
 

Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 5of12PagelD#: 11

 

MAY/OB/2020/FRE 02:00 PM BAY No. P, 007/020

17
Venue is proper in thrs Coun under artcle 74 of the Lawsiana Code of Civil Procedure
because the incident and wrongful conduct at issue occurred in Lafayette Ponsh, State of
Louisiana
18
The amount in controversy exceeds $50,000, exclusive of interest and costs Accordingly,

Pebhoners hereby pray for and request a inal by jury

Pet boners, PRESTON RAMGOOLAM and REISHE LOKNATH, pray that
Defendant, WALMART INC., be served with a cerhfied copy of thys Pebton for Damages end
be cited to appear and answer, and that after due proceedings are had, there be judgment mi favor
of Pethnoners and against Defendant in the Gull and true sum of an amount of damages, both
general and special, as 1s reasonable un the premuses, plus legal interest thereon as allowed by law

unt:] pard, all costs of these proceedings, and al? other just and equutable rehef

RESPECTFULLY SUBMITTED,

DOMENGRAUX WRIGHT ROY & EDWARDS, LLC

ANDREW J, QUACKENBOS (Bar. No. 31924)
KALISTE JOSEPH SALOOM IV¥ (Bar. No. 35996)
556 Jsffetsou Street, Suite Soo

Lafayette, LA 70501

Phone (337) 233-3033

Fax (337) 232-8213

Amorneys for Petitioners

 

PLEASE SERVE:

WALMART INC,

Through us registered egent for service of process
CT Corporation System

3867 Plaza Tower Dnve

Baton Rouge, LA 70816

  

A TAUE COPY ATTEST

Lafayette, LA. 5:dd-A0AD_
] 4

DY. CLERK OF COURT
 

Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 6 of 12 PagelD#: 12

MAY/08/2020/FR1 02:00 Pi FAX No. P. 008/020

agua

-

PRESTON RAMGOOLAM and * 15™ TNDICIAL DISTRICT COURT
REISHE LOKNATH

. DOCKET NO.
VERSUS

* PARISH OF LAFAYETTE
WALMART, INC.

. STATE OF LOUISIANA

WEEE TAV SHEE AD HAT TRAN ECA NSS DARE ESE EKA DOH Pe reve tee UIA tuekeseeutkaeserrsh

REQUEST FOR NOTICE
Please take nohce that Andrew J Quackenbos and Kaliste Joseph Salaam IV, attomeys
for Petnoners, do hereby request witten nobce of the date of tral of the above matter as well as
notice of hearings (vhether on ments or otherwise), orders, Judgments end interlocutory decrees,
and any and all formal steps taken by the partes herein, the Judge or any member of Court, es

provided in Lowsana Code of Civil Procedure Artreles 1572, 1913 and 1914

RESPECTFULLY SUBMITTED,
DOMENGRAUX WRIGHT ROY & EDWARDS, LLC

ae oe .

 

x ee ee
ANDREW J. QUACKENBOS (Bar. No. 31924)
KALISTE JOSEPH SALOOM IV (Bar. No, 33996)
556 Jetrergon Sheet, Siute 500
Lafayelte, LA 70501
Phone (337) 233-3033
Fax (337) 232-823
Attorneys for Patitioners

cmee oe eee & 6 ave new wee Fe eee me ee le 7% see

FAX FILED rHis__o
2000
rk

   
   

A TRUE COPY ATTEST

Lafayette, .LA. QaAnAVAD — puty Clerk of Court

    
 

DY. CLERK OF COURT
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 7 of 12 PagelD#: 13

Lafayette Parish Clerk ot Coun | Ae

Filed This Day

may'1 22020

PRESTON RAMGOOLAM and * 157 JUDICIAL DISTRICT COURT

REISHE LOKNATH

*  pocketno. ADAdDAL b
VERSUS a,

* PARISH OF LAFAYETTE
WALMART, INC.

* STATE OF LOUISIANA

 

PETITION FOR DAMAGES

 

Petitioners, PRESTON RAMGOOLAM and REISHE LOKNATH, who are persons of
the full age of majority and are citizens of Trinidad that legally reside in the State of Louisiana,
respectfully represent the following:

I.

Made Defendant herein is WALMART INC., which is a foreign corporation authorized

to do and doing business in the State of Louisiana that can be served through its registered agent

for service of process, CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge,

Louisiana 70816.

ae
On April 9, 2020, PRESTON RAMGOOLAM and REJSHE LOKNATH were

customers at the Walmart Supercenter located at 2428 W. Pinhook Road, Lafayette, Louisiana

70508.
3.

At all times relevant to this lawsuit, WALMART INC. was the owner, custodian, and
operator of the Walmart Supercenter property and/or premises located at 2428 W. Pinhook Road,
Lafayette, Louisiana 70508.

4.

While PRESTON RAMGOOLAM and his wife, REISHE LOKNATH, were walking
toward the checkout area of the subject Walmart Supercenter, PRESTON RAMGOOLAM
stepped into a wet substance on the ground and was caused to slip, fall, and sustain injuries to his

body ‘and mind which have required and will continue to require medical treatment.
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 8 of 12 PagelD#: 14

5.

The conditions of the surface of the floor at the subject Walmart Supercenter were
unreasonably dangerous and created an unreasonable risk of harm to PRESTON
RAMGOOLAM, and that risk of harm was reasonably foreseeable.

6.

The defective conditions of the floor at the subject Walmart Supercenter, included, but

were not limited to, a wet surface which caused a slipping hazard.
7.

WALMART INC. created and/or had actual or constructive notice of the unreasonably
dangerous conditions of the floor at the subject Walmart Supercenter prior to the slip and fall
incident at issue.

8.

WALMART INC. had a reasonable opportunity to remedy and/or alleviate the
unreasonably dangerous conditions and/or unreasonable risks of harm presented by the defective
conditions of the floor at the subject Walmart Supercenter, but it failed to exercise reasonable
care and/or correct the dangerous conditions.

9.

The actions, inactions, and/or omissions of WALMART INC. created an unreasonable
risk of harm to the public, including PRESTON RAMGOOLAM, by failing to provide
reasonable and adequate measures to eliminate or to protect the public from the foreseeable harm
that would be caused by the dangerous condition of the wet surface of the floor at the subject
Walmart Supercenter.

10.

WALMART INC.’s conduct described herein amounts to negligence and/or fault for the

severe and substantial injuries suffered by PRESTON RAMGOOLAM.
11 ;

WALMART INC. is liable to PRESTON RAMGOOLAM in accordance with

Louisiana Civil Code articles 2315, 2316, 2317, 2317.1, and/or Louisiana Revised Statute

section 9:2800.6 as a result of its failure to *émedy, and/or its creation of the unreasonable risk of

ry
a
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 9 of 12 PagelD#: 15

harms and/or unreasonably dangerous conditions which resulted in the severe and substantial
injuries suffered by PRESTON RAMGOOLAM.
12.
The incident and injuries at issue occurred as a result of WALMART INC.’s negligence,
imprudence, and/or lack of care or attention, directly or vicariously, which acts of negligence and
fault are itemized particularly, but not exclusively, as follows:
A. Creating or permitting the existence of one or more unreasonably dangerous
conditions;
B. Failing to properly remedy one or more unreasonably dangerous conditions;
C. Failing to exercise reasonable care;
D. Failing to warn patrons lawfully on the premises of the dangerous conditions on
the premises;
£. Failing to do what should have been done so as to avoid the incident set forth
herein;
F. Failing to properly inspect, repair, or maintain its property, including the floor;
G. Failing to comply with responsibilities, whether imposed by contract (actual or
implied) or the law;
H. Permitting an unsafe ruin, vice, or defect on the premises that created an
unreasonable risk of harm;
I. Allowing the premises in question to be used on the day of the incident when it
was not safe to be used; and
J. Any and all other acts of negligence or fault established through discovery or

shown at the trial of this matter.
a, BB.

As a result of the incident at issue, PRESTON RAMGOOLAM suffered and is entitled
to recover damages (both general and specia!) suffered in the past and future from WALMART
INC., including, but not limited to:

A. Past physical pain and suffering;

B. Future physical pain and suffering;
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 10 of 12 PagelD #: 16

C. Past mental anguish and/or emotional distress;

D. Future mental anguish and/or emotional distress;

ic

Past loss of enjoyment of life;

7

Future loss of enjoyment of life;

Past disability and/or impairment;

ro

Future disability and/or impairment;

Past disfigurement;

J. Future disfigurement;

K. Past medical expenses;

L. Future medical expenses;

. Past lost wages and/or earning capacity;

Future lost wages and/or earning capacity; and

Oo 2 &

All other general and special damages shown at the trial of this matter.
14, |
At all relevant times, REISHE LOKNATH was the lawful wife of PRESTON
RAMGOOLAM.
15.
As a result of the incident at issuc, KEISHE LOKNATH suffered and is entitled to

recover damages (both general and special) suffered in the past and future from WALMART

INC., including, but not limited to:
A. Loss of consortium;
B. Loss of society, companionship, love, and affection;
C. Loss of service; and

D. Any and all other dargages which will be established at the time of trial.

’ 16.
WALMART INC. is liable unto the Petitioners in the full and true sum in an amount that

is reasonable in the premises, plus all costs of these proceedings and legal interest thereon from

the date of the incident or judicial demand, whichever is appropriate in the premises, until paid.
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 11 of 12 PagelD #: 17

17.

Venue is proper in this Court under article 74 of the Louisiana Code of Civil Procedure

because the incident and wrongful conduct at issue occurred in Lafayette Parish, State of

Louisiana.

_ 1.

The amount in controversy exceeds $50,000, exclusive of interest and costs. Accordingly,

Petitioners hereby pray for and request a trial by jury.

Petitioners, PRESTON RAMGOOLAM and REISHE LOKNATH, pray that

Defendant, WALMART INC., be served with a certified copy of this Petition for Damages and

be cited to appear and answer, and that after due proceedings are had, there be judgment in favor

of Petitioners and against Defendant ir. the ‘ull and true sum of an amount of damages, both

general and special, as is reasonable in the premises, plus legal interest thereon as allowed by law

until paid, all costs of these proceedings, and all other just and equitable relief.

PLEASE SERVE:

WALMART INC.

RESPECTFULLY SUBMITTED,

DOMENGEAUX WRIGHT ROY & EDWARDS, LLC
[/

LL Ly yd |

ANDREW J. QUACKENBOS-(Bar. No. 31924)
KALISTE JOSEPH SALOOM IV (Bar. No. 35996)
556 Jefferson Street, Suite 500

Lafayette, T.A. 70501

Phone: (337) 233-3033

Fax: (337) 232-8213

Attorneys for Petitioners

Through its registered agent for servic. o, process:

CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

A TRUE COPY ATTEST

Latayette, LA. FAA AVAD

of CLERK OF COURT

FILED THIS__[d>
DAY OF 20 8

Deputy Clerk of Court

    
   
Case 6:21-cv-01073-RRS-CBW Document 1-1 Filed 04/22/21 Page 12 of 12 PagelID #: 18

ORM

PRESTON RAMGOOLAM and * 15" JUDICIAL DISTRICT COURT
REISHE LOKNATH

*  pocKET NO. QOQOQDAA_ YD
VERSUS

* PARISH OF LAFAYETTE
WALMART, INC.

* STATE OF LOUISIANA

PARA AKER KKH HAKKAR K RAKE HHA RW KEKE RK KEK KRENEK KARE KKK

REQUEST FOR NOTICE
Please take notice that Andrew J. Quackenbos and Kaliste Joseph Saloom IV, attorneys
for Petitioners, do hereby request written notice of the date of trial of the above matter as well as
notice of hearings (whether on merits or otherwise), orders, judgments and interlocutory decrees,
and any and all formal steps taken by the parties herein, the Judge or any member of Court, as

provided in Louisiana Code of Civil Procedure Articles 1572, 1913 and 1914.

RESPECTFULLY SUBMITTED,

DOMENGEAUX WRIGHT ROY & EDWARDS, LLC

Nj

ANDREW J. QUACKENBOS: (Bar. No. 31924)
KALISTE J OSEPH SALOOM IV (Bar. No. 35996)
556 Jefferson Street, Suite 500

Lafayette, LA ret

Phone: (337) 233-3033

Fax: (337) 232-8213

Attorneys for Petitioners

FILED THIS _\n

A TRUE COPY ATTEST 6 DAY OF _ é ,20 dO

   
   

eputy Glark of Court

 
